DETAILED ACTION
This Office action is in reply to correspondence filed 8 February 2021 in regard to application no. 16/231,030.  Claim 19 has been cancelled.  Claims 1-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 and its dependent claims are allowable. Claims 1-4, 17 and 18, previously withdrawn from consideration as a result of a restriction requirement, incorporates all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requiring restriction of inventions I and II, as set forth in the Office action mailed on 9 December 2020, is hereby withdrawn and claims 1-4, 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: in the prior Office action, the amended claims were not properly examined (see the interview summary attached to this Office action).  Rejections of the claims were made under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more and under 35 U.S.C. § 103 based on the references of at least Sharifi Mehr, Park et al. and Rivalto et al.
In regard to 101, taking claim 1 as representative, the claim includes a module operating at the physical layer (referring to the OSI seven-layer module for design of systems operating over the Internet, well-known to those of skill in the art) that controls “interactions with components of [a] payment reader”.  This is device control, a physical interaction that is itself per se non-abstract, and the claims are thus statutorily patentable, as opposed to simply using software to (e.g.) perform mathematical operations or move data from one place to another.
In regard to 103, as the claims have been amended, further search and consideration were conducted.   Adalgren et al. (U.S. Publication No. 2018/0012213) disclose a payment transaction system [title] which can be executed on a point-of-sale system (e.g. 0020, “a computer of a cash register”).  It can include various card readers, [id.] and refers, without any particular details, to the fact that a “network interface 
None of these, alone or in ordered combination, teach all the details of the claims of the present invention such as the details in claim 1 of how the layers interact, in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694